Case 8:17-cv-02503-SCB-JSS   Document
        Case 1:18-cv-09031-DLC        145 58-1
                                Document   FiledFiled
                                                 04/26/19  PagePage
                                                      07/30/19  1 of 19
                                                                     1 ofPageID
                                                                          19    9363




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION




 EDWING D. DANIEL,
 WILLIAM COTTRILL,
 BROOKE PADGETT, and
 ELAINE LAREINA LAI,

                Plaintiffs,

 v.
                                                                  Case No. 8:17-cv-2503-T-24JSS
 NAVIENT SOLUTIONS, LLC,

             Defendant.
 ________________________________/


                                            ORDER

        Before the Court is Plaintiffs Edwing D. Daniel, William Cottrill, Brooke Padgett and

 Elaine Lareina Lai’s Amended Motion for Class Certification and Supporting Memorandum

 with exhibits. (Docs. 111, 128, 129). Defendant Navient Solutions, LLC (“NSL”) responded in

 opposition with exhibits. (Docs. 136, 140). The Court, having carefully considered the parties’

 submissions, finds that Plaintiffs’ Motion must be denied for the reasons advanced by NSL.

                                      I. INTRODUCTION

        Plaintiffs’ proposed “class action seeks redress for affirmative misrepresentations

 [Defendant Navient Solutions, LLC (“NSL”)] made to numerous borrowers that their student

 loans qualified for the Public Service Loan Forgiveness [(“PSLF”)] program when in fact the

 loans did not qualify because they were not the right loan type and/or the borrower was not on a
Case 8:17-cv-02503-SCB-JSS   Document
        Case 1:18-cv-09031-DLC        145 58-1
                                Document   FiledFiled
                                                 04/26/19  PagePage
                                                      07/30/19  2 of 19
                                                                     2 ofPageID
                                                                          19    9364



 qualifying repayment plan.” (Doc. 128, p. 1). Plaintiffs assert that this is the result of systemic

 issues within NSL and they estimate that NSL has made such representations to at least tens of

 thousands of borrowers. (Id. at 1, 9). Specifically, Plaintiffs bring claims against NSL, a

 servicer of federally-owned or guaranteed student loans, for: (1) breach of fiduciary duty; (2)

 negligence; (3) unjust enrichment; and (4) breach of implied-in-law contract. (Doc. 19,

 Amended Complaint, ¶¶ 118–37). In addition, Plaintiffs assert state-specific consumer law

 claims against NSL under the Florida Consumer Collection Practices Act, § 559.72, Fla. Stat.

 (Count V) and the Colorado Consumer Protection Act, Colo. Rev. Stat. 6-1-101, et seq. (Count

 VIII). (See id. at ¶¶ 138–47; 161–67).1

                                         II. BACKGROUND

            A. The PSLF Program and Defendant NSL’s Loan Servicing Operations

        The United States Department of Education (“the DOE”) established the PSLF program

 in 2007. Pursuant to the Higher Education Act, Pub. L. No. 89-329, 79 Stat. 1219 (1965), only

 Direct Loans originating under the William D. Ford Direct Loan Program, 20 U.S. C. § 1087a, et

 seq., are eligible for loan forgiveness under PSLF. A borrower can obtain a Direct Loan from

 the DOE or a borrower can consolidate loans under certain federal programs into a Direct

 Consolidation Loan. See 34 C.F.R. § 685.220. To qualify for consolidation, the underlying

 loan(s) must: (1) be in a grace period or in repayment; and (2) not subject to a judgment or wage

 garnishment. 34 C.F.R. § 685.220(d).

        Under 20 U.S.C. § 1087 et seq., certain borrowers with Direct Loans are eligible to enroll


        1
           Count VI of the Amended Complaint, a claim for violation of the Illinois Consumer Fraud and
 Deceptive Practices Act and Count VII, a claim for violation of the District of Columbia Consumer
 Protection Procedures Act, were dismissed when Plaintiffs Michael Fanella and James Morgan, on whose
 behalf the two counts were raised, were voluntarily dismissed from this case. (See Docs 43, 106).

                                                   2
Case 8:17-cv-02503-SCB-JSS   Document
        Case 1:18-cv-09031-DLC        145 58-1
                                Document   FiledFiled
                                                 04/26/19  PagePage
                                                      07/30/19  3 of 19
                                                                     3 ofPageID
                                                                          19    9365



 in PSLF and, ultimately, may earn loan forgiveness. 20 U.S.C. § 1087e(m) sets forth the criteria

 for loan forgiveness, requiring that the borrower:

                (1) make 120 timely monthly payments on a Direct Loan;
                (2) under a qualifying repayment plan;
                (3) be employed full-time in a “public service job” at the time of
                forgiveness; and
                (4) had been employed full-time in a public service job during the
                period in which the borrower made each of the 120 qualifying
                payments.

 The eligible repayment plans include: (1) income-based repayment plans under 20 U.S.C.

 § 1098e; (2) standard repayment plans under 20 U.S.C. § 1087e(d)(1)(A), based on a 10-year

 repayment period; (3) monthly payments under a repayment plan pursuant to 20 U.S.C.

 § 1087e(d)(1) or (g) of not less than the monthly amount calculated under 20 U.S.C.

 § 1087e(d)(1)(A), based on a 10-year repayment period; or (4) an income contingent repayment

 plan under 20 U.S.C. § 1087e(d)(1)(D). See 20 U.S.C. § 1087e(m)(1)(A)(i)–(iv).

        For purposes of PSLF, a “public service job” is defined as:

                (i) a full-time job in emergency management, government
                (excluding time served as a member of Congress), military service,
                public safety, law enforcement, public health (including nurses,
                nurse practitioners, nurses in a clinical setting, and full-time
                professionals engaged in health care practitioner occupations and
                health care support occupations, as such terms are defined by the
                Bureau of Labor Statistics), public education, social work in a
                public child or family service agency, public interest law services
                (including prosecution or public defense or legal advocacy on
                behalf of low-income communities at a nonprofit organization),
                early childhood education (including licensed or regulated
                childcare, Head Start, and State funded pre-kindergarten), public
                service for individuals with disabilities, public service for the
                elderly, public library sciences, school-based library sciences and
                other school-based services, or at an organization that is described
                in section 501(c)(3) of title 26 and exempt from taxation under
                section 501(a) of such title; or (ii) teaching as a full-time faculty
                member at a Tribal College or University as defined in section
                1059c(b) of this title and other faculty teaching in high-needs

                                                  3
Case 8:17-cv-02503-SCB-JSS   Document
        Case 1:18-cv-09031-DLC        145 58-1
                                Document   FiledFiled
                                                 04/26/19  PagePage
                                                      07/30/19  4 of 19
                                                                     4 ofPageID
                                                                          19    9366



                subject areas or areas of shortage (including nurse faculty, foreign
                language faculty, and part-time faculty at community colleges), as
                determined by the Secretary.

 20 U.S.C. § 1087e(m)(3)(B). A borrower can submit an Employment Certification Form

 (“ECF”) to the DOE in order to verify that he or she has a “public service job.” (See Doc. 136,

 Ex. A.) The ECF requires the borrower and the borrower’s employer provide specific

 information regarding the borrower’s place of employment, dates of employment and whether

 the borrower works full-time, and also allows the DOE to request supplemental documentation.

        The DOE oversees the PSLF program through its Federal Student Aid division (the

 “FSA”)—the office of DOE responsible for providing financial aid, managing federal student aid

 applications and enforcing the rules and regulations related to federal student loans. (Doc. 136,

 Ex. B, Declaration of Lisa Stashik (“Stashik Dec.”), ¶ 2.) In 2011, FSA implemented a

 comprehensive program for administering the PSLF program and, since that time, FSA has

 instructed NSL to refer its borrowers who are interested in PSLF to FedLoan Servicing and/or

 the DOE for more information. (Id. at ¶ 5–9.) NSL sends the interested borrowers ECFs and

 written correspondence drafted by FSA, which advise the borrowers on the eligibility

 requirements for PSLF. (Id.) NSL advises the borrowers to contact FSA by telephone or to visit

 their website for more information on the PSLF program. (Id. at ¶ 10.) NSL includes

 information about PSLF on its own website, and its customer service agents can access

 information about PSLF from NSL’s resources when talking to borrowers, including that only

 Direct Loans qualify for the PSLF program. (Id. at ¶ 11.) While NSL provides its customer

 service representatives with information regarding PSLF in an online system, it does not provide

 its customer service representatives with any scripts related to PSLF. (Doc. 111, Ex. 1 at 22, 40,

 90, 104 & Doc. 111, Ex. 1 at Ex. 22, Ex. 40). NSL’s compensation policies for customer service

                                                  4
Case 8:17-cv-02503-SCB-JSS   Document
        Case 1:18-cv-09031-DLC        145 58-1
                                Document   FiledFiled
                                                 04/26/19  PagePage
                                                      07/30/19  5 of 19
                                                                     5 ofPageID
                                                                          19    9367



 representatives provide financial incentives for keeping average call times short and satisfying

 callers on their first call. (Doc. 111, Ex. 20; Ex. 27 at 24, 28 & Exs. 4–5; Ex. 29 at ¶¶ 8–12).

 These compensation policies have been in place since before the PSLF program was

 implemented. (Doc. 111, Ex. 27 at 30–31).

                                      B. The Named Plaintiffs

        The Named Plaintiffs assert that their experiences (and those of other borrowers)

 demonstrate a pattern of NSL customer service representatives making affirmative

 misrepresentations to borrowers regarding their eligibility for PSLF. Plaintiff Edwing D. Daniel

 (“Daniel”) currently works for the University of South Florida, in Tampa, Florida, as the

 Assistant Dean of Medical School Admissions and has been employed there since 2013. (Doc.

 136, Deposition of Edwing Daniel (“Daniel Dep.”), Defendant’s Ex. D, at 29:18–30:1). He was

 previously employed at the University of Central Florida for seven years. (Id. at 32:21–25.)

 Daniel is the borrower on five federal student loans serviced by NSL that are not Direct Loans.

 (Doc. 136, Declaration of Andrew Reinhart, Defendant’s Ex. E, (“Reinhart Dec.”) at ¶ 3).

        NSL has recordings of telephone calls to or from Daniel dating back to April 30, 2013.

 (Reinhart Dec. at ¶ 3 and attached transcripts of calls with Daniel at Ex. 2). None of the calls

 contains any discussion of PSLF or Daniel’s eligibility for that program. (Reinhart Dec. at Ex.

 2a; Ex. 2b; Ex. 2c). The calls do reflect, however, that Daniel at times missed payments and

 requested forbearances, which would affect his eligibility for the PSLF program. (Id.)

 Nevertheless, Daniel alleges he had one conversation with NSL regarding the PSLF program

 sometime in or around 2010. (Daniel Dep. at 57:18–21; 73:2–9; 94:18–23). He did not recall

 the name of NSL’s agent, whether he spoke to a male or female or whether the agent had an

 accent. (Id. at 69:1–6.) According to Daniel, he phoned to inquire about “loan forgiveness

                                                  5
Case 8:17-cv-02503-SCB-JSS   Document
        Case 1:18-cv-09031-DLC        145 58-1
                                Document   FiledFiled
                                                 04/26/19  PagePage
                                                      07/30/19  6 of 19
                                                                     6 ofPageID
                                                                          19    9368



 options for state employees.” (Id. at 57:25; 58:1–2). Daniel asserts that the agent advised him as

 to the “parameters” for qualifying, such as making 120 timely payments, and also stated

 something to the effect that, if he kept “making payments and was not late and was

 communicating with [NSL] any issues then [he] would be fine.” (Id. at 58:3–11; 68:11–17.)

 Daniel admits that NSL never told him that he was enrolled in PSLF, that he was on track for it

 or that he had the correct types of loans to qualify. (Id. at 85:2–11; 86:11–13.)

        NSL’s notes contradict Daniel’s account of the phone calls. The notes reflect one

 conversation on January 22, 2010, during which Daniel asserted that he did not take out a loan to

 attend Remington College. (Reinhart Dec. at ¶ 3 and Exhibit 1 at Bates No.NSL_ED_0000699).

 The notes say nothing about PSLF. (Id.) Daniel did not follow up with NSL about the PSLF

 program. (Daniel Dep. at 71:16–25.) He also did no independent research or due diligence to

 ensure that he was on track for PSLF, he did not visit the DOE website for more information, he

 does not recall reviewing any written correspondence, and he did not speak to or consult with

 anyone else about PSLF. (Id. at 72:1–13; 64:5–10; 83–84.)

        Plaintiff William Cottrill (“Cottrill”), a resident of Monroe County, Florida, has worked

 as a forecaster for the National Weather Service since June 2007. (Doc. 136, Deposition of

 William Cottrill (“Cottrill Dep.”), Defendant’s Ex. F, at 22:25; 23:1–25). In 2005, before the

 PSLF program existed, Cottrill consolidated his federal student loans into two loans, which are

 serviced by NSL, but are not Direct Loans. (Reinhart Dec. at ¶ 4 and attached referenced pages

 from Cottrill’s Correspondence History at Ex. 3 at Bates No. NSL_ED_0006779). Thereafter,

 Cottrill enrolled in a 30-year repayment plan. (Cottrill Dep. at 55:19–23.)

        NSL has two recordings of telephone calls related to Cottrill’s account dating back to

 August 9, 2017. (Reinhart Dec. at ¶ 4 and attached transcripts of calls with Cottrill at Ex. 4.)

                                                  6
Case 8:17-cv-02503-SCB-JSS   Document
        Case 1:18-cv-09031-DLC        145 58-1
                                Document   FiledFiled
                                                 04/26/19  PagePage
                                                      07/30/19  7 of 19
                                                                     7 ofPageID
                                                                          19    9369



 Neither of those calls contains any discussion of PSLF or Cottrill’s eligibility for that program.

 (Id. at Ex. 4a; 4b). Cottrill asserts that he had one conversation with NSL concerning the PSLF

 program sometime in or around 2010. (Cottrill Dep. at 33:1–4; 36:9–13). He asserts that during

 this alleged conversation an NSL agent told him three times that he was “set to go” and that all

 he needed to do was apply for the PSLF program just before his 10-year work anniversary. (Id.

 at 33:1–17). Cottrill concedes, however, that the agent told him that he had to make timely

 payments for 10 years and provided him with a telephone number to use if he had further

 questions. (Id. at 33:18–25; 34:1–3; 36:17–19.)

        Cottrill’s correspondence history reflects only three conversations with NSL in 2010,

 none of which involved PSLF. (Reinhart Dec. at ¶ 4 and Ex. 3 at Bates Nos. NSL_ED_0006792,

 NSL_ED_0006793 and NSL_ED_0006794). For nearly 7 years, between the alleged

 conversation that he recalls until he completed his application for PSLF loan forgiveness in

 2017, Cottrill did not check to see if he was on track. (Cottrill Dep. at 39:11–24.) He did

 perform his own research on the PSLF program, which included searches on the internet. (Id. at

 31:2–21.) But, after learning that he could potentially consolidate his loans into Direct Loans, he

 chose not to do so. (Id. at 60:21–22.)

        Plaintiff Brooke Padgett (“Padgett”) works for the Office of the State Attorney in Tampa,

 Florida. (Deposition of Brooke Padgett (“Padgett Dep.”), Defendant’s Ex. H at 20:13–21:1.)

 She has worked for the State Attorney’s Office since graduating from law school in 2010, first in

 Marion County, then in Jacksonville and now in Tampa. (Id. at 20:9–25.) Before consolidating

 her loans into Direct Loans in October 2017, her federal student loans were a mix of other types

 of loans. (Reinhart Dec. at ¶ 6).

        NSL has recordings of telephone calls related to Padgett’s account dating back

                                                   7
Case 8:17-cv-02503-SCB-JSS   Document
        Case 1:18-cv-09031-DLC        145 58-1
                                Document   FiledFiled
                                                 04/26/19  PagePage
                                                      07/30/19  8 of 19
                                                                     8 ofPageID
                                                                          19    9370



 to February 19, 2013. (Reinhart Dec. at ¶ 5 and attached transcripts of calls with

 Padgett at Ex. 8). These calls show that on February 19, 2013, an NSL agent advised that

 Padgett’s loans did not qualify for PSLF, because she needed Direct Loans, and that she had to

 consolidate her current loans. (Id. at Ex. 8a). In a call on April 27, 2015, Padgett

 admitted that she knew she had to consolidate in order to qualify for PSLF, and that the NSL

 agent advised her to visit studentloans.gov and provided the correct number to call. (Id. at Ex.

 8b.)

        On June 29, 2017, three separate NSL agents (in three separate calls) again explained to

 Padgett that only Direct Loans qualify for PSLF and she would need to consolidate. (Id. at Ex.

 8d–8f). Padgett called again on June 30, 2017 and received the same information. (Id. at Ex.

 8g). Still, Padgett maintains that NSL misled her about her PSLF eligibility requirements. She

 claims she first spoke to NSL regarding PSLF in either 2010 or 2011, although she does not

 remember the details of any conversation, other than that an NSL agent allegedly told her a

 payment of $0 would count towards PSLF eligibility. (Padgett Dep. at 32:1–6). Padgett asserts

 that she discussed PSLF with her co-workers and that she did independent research online

 regarding requirements for the program. (Id. at 31:1–8; 31:23–25).

        Plaintiff Elaine Lareina Lai (“Lai”), a resident of Denver, Colorado, has worked as an

 environmental scientist for the Environmental Protection Agency for the last 14 years. (Doc.

 136, Deposition of Elaine Lai (“Lai Dep.”), Defendant’s Ex. G at 25:23–25; 26:1; 29:18–22.)

 Her student loans that are serviced by NSL are not Direct Loans. (Reinhart Dec. at ¶ 5). Lai

 claims she recalls a few conversations over a few days sometime in late 2013 or January 2014 in

 which NSL allegedly confirmed that her loans qualify for PSLF. (Lai Dep. at 46:5–10;

 48:6–15.)

                                                  8
Case 8:17-cv-02503-SCB-JSS   Document
        Case 1:18-cv-09031-DLC        145 58-1
                                Document   FiledFiled
                                                 04/26/19  PagePage
                                                      07/30/19  9 of 19
                                                                     9 ofPageID
                                                                          19    9371



        NSL has eight recordings of telephone calls related to Lai’s account dating back to

 January 21, 2014. (Reinhart Dec. at ¶ 5 and attached transcripts of calls with Lai at Ex. 6). The

 transcripts for these calls establish that on January 21, 2014, an NSL agent informed Lai that she

 should check online for the eligibility and program requirements and referred her to the DOE

 website. (Id. at Ex. 6a). On January 27, 2014, the NSL agent informed Lai that she did not have

 a Direct Loan. (Id. at Ex. 6b). On August 3, 2015, Lai asked an NSL agent whether her loans

 were eligible, the agent told her that they were not eligible and then advised Lai to contact the

 DOE to consolidate them into a Direct Loan and provided the contact number for the DOE. (Id.

 at Ex. 6c). Lai did not follow this advice and took no action at that time because she “hop[ed]

 [NSL] was wrong.” (Lai Dep. at 55:16–25; 56:1–4.) Lai followed up with NSL more than two

 and a half years later, on February 13, 2018. (Reinhart Dec. at ¶ 5 and Ex. 6d). Lai already

 knew that her loans did not qualify, but the NSL agent again confirmed. (Id.) Lai has done

 independent research on the PSLF program since its inception, which included internet searches,

 as well as viewing PSLF-related web pages from NSL and the DOE. (Lai Dep. at 51:8–19;

 48:20–25; 61:22–25.) Lai even printed, reviewed and kept a hard copy of the law describing

 PSLF when it was enacted. (Id. at 49:4–8; 54:1–13; 59:5–16).

                                 III. THE PROPOSED CLASSES

        Through the instant Motion, the Named Plaintiffs seek, pursuant to Rule 23(b)(3),

 Federal Rules of Civil Procedure, to certify a nationwide class consisting of:

                All individuals in the United States who: (1) have federal student
                loans that are or were serviced by [NSL]; (2) are, or after October
                1, 2007, were employed full-time in public service by a qualifying
                organization for purposes of the PSLF program; (3) were told
                by [NSL] their loans were eligible for the PSLF program; and (4)
                on or after October 25, 2013, learned they were ineligible for the
                PSLF program because their federal student loans are not Direct

                                                  9
Case 8:17-cv-02503-SCB-JSS   Document
        Case 1:18-cv-09031-DLC        145 58-1
                                Document   FiledFiled
                                                 04/26/19  PagePage
                                                      07/30/19  10 of10
                                                                      19ofPageID
                                                                           19    9372



                 Loans and/or they were not on a payment plan that is eligible for
                 the PSLF program.

  (Doc. 128, pp. 10–11.) Plaintiffs also seek certification of the following subclasses:

                 Florida Subclass
                 All individuals who: (1) are residents of Florida; (2) have federal
                 student loans that were serviced by [NSL]; (3) are, or after October
                 1, 2007, were, employed full-time in public service by a qualifying
                 organization for purposes of the PSLF program; (4) were told by
                 [NSL] their loans were eligible for the PSLF program; and (5) on
                 or after October 25, 2015, learned they were ineligible for the
                 PSLF program because their federal student loans are not Direct
                 Loans and/or they were not on a payment plan that is eligible for
                 the PSLF program.

                 Colorado Subclass
                 All individuals who: (1) are residents of Colorado; (2) have federal
                 student loans that were serviced by [NSL]; (3) are, or after October
                 1, 2007, were, employed full-time in public service by a qualifying
                 organization for purposes of the PSLF program; (4) were told by
                 [NSL] their loans were eligible for the PSLF program; and (5) on
                 or after January 30, 2015, learned they were ineligible for the
                 PSLF program because their federal student loans are not Direct
                 Loans and/or they were not on a payment plan that is eligible for
                 the PSLF program.

  (Id.)

                                           IV. DISCUSSION

                                          A. Burden of Proof

          The burden of proof to establish the propriety of class certification rests with the

  advocate of the class.” Valley Drug Co. v. Geneva Pharms., Inc., 350 F.3d 1181, 1187 (11th Cir.

  2003). The Eleventh Circuit has held that “a plaintiff class should not be certified unless

  membership therein is ‘adequately defined and clearly ascertainable.’” Karhu v. Vital Pharms,

  Inc., 621 F. App’x 945, 946 (11th Cir. 2015). Furthermore, “[a] district court must conduct a

  rigorous analysis of the rule 23 prerequisites before certifying a class.” Vega v. T-Mobile USA,


                                                   10
Case 8:17-cv-02503-SCB-JSS   Document
        Case 1:18-cv-09031-DLC        145 58-1
                                Document   FiledFiled
                                                 04/26/19  PagePage
                                                      07/30/19  11 of11
                                                                      19ofPageID
                                                                           19    9373



  Inc., 564 F.3d 1256, 1266 (11th Cir. 2009) (citations omitted). Rule 23(a), Federal Rules of

  Civil Procedure, requires the plaintiff establish: (1) the class is so numerous that joinder of all

  members is impracticable; (2) there are questions of law or fact common to the class; (3) the

  claims or defenses of the representative parties are typical of the claims or defenses of the class;

  and (4) the representative parties will fairly and adequately protect the interests of the class.

  Fed. R. Civ. P. 23(a). Rule 23(b)(3) requires the plaintiff to establish “that the questions of law

  or fact common to class members predominate over any questions affecting only individual

  members, and that a class action is superior to other available methods for fairly and efficiently

  adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3). The matters pertinent to these findings

  include: “(A) the class members’ interests in individually controlling the prosecution or defense

  of separate actions; (B) the extent and nature of any litigation concerning the controversy already

  begun by or against class members; (C) the desirability or undesirability of concentrating the

  litigation of the claims in the particular forum; and (D) the likely difficulties in managing a class

  action.” Id.

         Importantly, “Rule 23 does not set forth a mere pleading standard. A party seeking class

  certification must affirmatively demonstrate his compliance with the Rule—that is, he must be

  prepared to prove that there are in fact sufficiently numerous parties, common questions of law

  or fact, etc.” Wal-Mart Stores, Inc. v. Dukes, 131 S.Ct. 2541, 2551 (2011) (emphasis in

  original). Plaintiffs fail to meet their burden of proof for class certification. Because Plaintiffs

  do not contend that NSL delivered a common message to all borrowers via the same method at

  the same time (such as sending a letter containing the alleged misrepresentations), Plaintiffs’

  claims require a highly fact-intensive and individualized analysis of the different conversations

  that NSL had with potentially hundreds of thousands of borrowers over the course of more than

                                                    11
Case 8:17-cv-02503-SCB-JSS   Document
        Case 1:18-cv-09031-DLC        145 58-1
                                Document   FiledFiled
                                                 04/26/19  PagePage
                                                      07/30/19  12 of12
                                                                      19ofPageID
                                                                           19    9374



  ten years. Therefore, this action is not suitable for class certification.

                                               B. Analysis

                                   1. Ascertainability of the Classes

          Plaintiffs offer Ocwen Loan Servicing, LLC v. Belcher, 2018 WL 3198552 (11th Cir.

  June 29, 2018), as support for the proposed classes being clearly ascertainable. However, the

  instant case is materially distinguishable from Belcher. In Belcher, class membership was based

  on whether the putative class members had “received loan-delinquency letters,” i.e., written

  communications, “while participating” in a particular mortgage program. Id. The receipt of the

  letters was an objectively verifiable fact, which did not go to the merits of the claims. The

  district court specifically found that “it would not be administratively feasible to identify discrete

  oral collection communications in which an Ocwen customer was allegedly threatened,” and re-

  wrote the class definition to include only individuals who received the written communication.

  Belcher v. Ocwen Loan Servicing, LLC (“Belcher II”), 2018 WL 1701963, *6–7 (M.D. Fla.

  March 9, 2018). The only question before the appellate court was whether the individual had

  received the written delinquency notice, and as the appellate court noted, “[defendant] does not

  deny that the delinquency notice records are in its possession.” Belcher, 2018 WL 3198552 at n.

  1; Belcher II, 2018 WL 1701963.

          Here, in contrast, Plaintiffs seek to have putative class members “self-identify” as having

  “received affirmative misrepresentations from [NSL].” (Doc. 128, p. 27). However, NSL does

  not have records that would readily confirm supposed class membership. And, Plaintiffs do not

  propose a reasonable method for notifying borrowers of the ability to “self-identify,” or even

  which borrowers would be notified. It seems that Plaintiffs would rely on NSL’s records to

  compile a notice list of all borrowers, and then would purport to send a notice to all of the

                                                    12
Case 8:17-cv-02503-SCB-JSS   Document
        Case 1:18-cv-09031-DLC        145 58-1
                                Document   FiledFiled
                                                 04/26/19  PagePage
                                                      07/30/19  13 of13
                                                                      19ofPageID
                                                                           19    9375



  millions of borrowers who have outstanding federal student loans. “Identifying class members is

  administratively feasible when it is a ‘manageable process that does not require much, if any,

  individual inquiry.’” Karhu, 621 F. App’x at 946 (quoting Bussey v. Macon Cty, Greyhound

  Park, Inc., 562 F. App’x 782, 787 (11th Cir. 2014)). This Judge agrees with NSL that the cost of

  the proposed endeavor, along with the extreme overbreadth and the potential for borrower

  confusion and harm to NSL’s reputation equates to no methodology whatsoever. Further,

  because NSL does not manage the PSLF program, it does not know whether borrowers work in

  public service jobs or whether any particular borrower would meet the program requirements

  and qualify for loan forgiveness. The Court is not convinced that Plaintiffs’ proposed class is

  workable and, thus, Plaintiffs fail the test for class ascertainability.

                                              2. Numerosity

          The class proponent must proffer evidence of the number of members of the purported

  class or a reasonable estimate of that number. Grillasca v. Hess Corp., 2007 WL 121726, at *7

  (M.D. Fla. July. 24, 2007). Plaintiff “may not rely on conclusory allegations that joinder would

  be impracticable, or rely on mere speculation regarding the class size.” Id. “While the [c]ourt

  may make common sense assumptions in order to find support for numerosity, [it] will not just

  accept a number pulled out of thin air.” Kuehn v. Cadle Co., Inc., 245 F.R.D. 545, 550 (M.D.

  Fla. March 15, 2007) (internal citations omitted).

          Here, Plaintiffs are only able to offer an estimate of the class size. (Doc. 128, p. 13).

  Although they provide several statistics about the number of borrowers who may be eligible for

  the PSLF program, they fail to tie those numbers to NSL. As set forth above, NSL does not

  administer the PSLF program, but rather, it performs the day-to-day servicing of borrowers’

  loans. Plaintiffs cite general figures about complaints made to the Consumer Financial

                                                     13
Case 8:17-cv-02503-SCB-JSS   Document
        Case 1:18-cv-09031-DLC        145 58-1
                                Document   FiledFiled
                                                 04/26/19  PagePage
                                                      07/30/19  14 of14
                                                                      19ofPageID
                                                                           19    9376



  Protection Bureau regarding NSL and PSLF, but they fail to offer any specific details of those

  complaints or how they relate to Plaintiffs’ allegations in this lawsuit. (Id. at 14.) Plaintiffs state

  that “26 people have contacted Plaintiffs’ counsel” with allegedly similar claims, and “more than

  50 people have complained” to NSL. (Id.) From there, they use guesswork to reach a conclusion

  that there are “thousands and likely tens of thousands of [class] members.” (Id. at 15.) Because

  Plaintiffs come to that conclusion, they simply assume without further explanation that joinder

  of the proposed class members is impracticable.

                                    3. Commonality and Typicality

          The Eleventh Circuit has held that the commonality and typicality requirements of Rule

  23(a) overlap in many ways. Prado-Steiman v. Bush, 221 F.3d 1266, 1278 (11th Cir. 2000).

  These two requirements “serve as guideposts for determining whether under the particular

  circumstances maintenance of a class action is economical and whether the named plaintiff’s

  claim and the class claims are so interrelated that the interests of the class members will be fairly

  and adequately protected in their absence.” Gen. Tel. Co. of the S.W., 457 U.S. at 157, n.13.

  “Commonality requires the plaintiff to demonstrate that the class members ‘have suffered the

  same injury.’” Dukes, 131 S.Ct. at 2551. “[T]ypicality refers to the individual characteristics of

  the named plaintiff in relation to the class.” Prado-Steiman, 221 F.3d at 1279. The claim must

  depend on a “common contention” that is “capable of classwide resolution—which means that

  determination of its truth or falsity will resolve an issue that is central to the validity of each one

  of the claims in one stroke.” Dukes, 131 S. Ct. at 2551. “What matters to class certification . . .

  is not the raising of common ‘questions’—even in droves—but, rather the capacity of a

  classwide proceeding to generate common answers apt to drive the resolution of the litigation.”

  Id. (emphasis in original).

                                                    14
Case 8:17-cv-02503-SCB-JSS   Document
        Case 1:18-cv-09031-DLC        145 58-1
                                Document   FiledFiled
                                                 04/26/19  PagePage
                                                      07/30/19  15 of15
                                                                      19ofPageID
                                                                           19    9377



         Commonality and typicality are particularly difficult to establish when, as here,

  Plaintiffs’ claims are based on misrepresentations. See Amarelis v. Notter School of Culinary

  Arts, LLC, 2013 WL 5798573, at *5 (M.D. Fla. Oct. 28, 2013) (“To the extent that the causes of

  action require individual proof of reliance on the allegedly fraudulent representations and

  practices, the need for such individualized proof also undermines a finding of commonality.”);

  Butterworth v. Quick & Reilly, Inc., 171 F.R.D. 319, 321–22 (M.D. Fla. 1997) (denying motion

  for class certification on fraud in the inducement because proof of individual reliance on specific

  false representation undermined commonality and typicality). This is because, “dissimilarities

  within the proposed class concerning [d]efendant’s actual knowledge and the varying language

  of the [representations] at issue have the potential here to impede the generation of common

  answers.” Nazario v. Prof’l Account Servs., Inc., 2018 WL 1449177, at *5 (M.D. Fla. Feb. 13,

  2018). In light of these factors, many courts in the Eleventh Circuit have held that claims like

  those asserted by Plaintiffs here lack commonality. See, e.g., Amarelis, 2013 WL 5798573 at *5

  (finding lack of commonality for fraudulent misrepresentation and breach of fiduciary duty

  claims); Oginski v. Paragon Props. of Costa Rica, LLC, 282 F.R.D. 672, 679 (S.D. Fla. June 21,

  2012) (finding lack of commonality for breach of fiduciary duty and contract claims); Vega, 564

  F.3d 1256 at 1274 (finding lack of commonality for unjust enrichment claims); Drossin v. Nat’l

  Action Fin. Servs., Inc., 255 F.R.D. 608, 619 (S. D. Fla. Oct. 18, 2010) (finding lack of

  commonality on FCCPA claim); McCamis v. Servis One, Inc., 2017 WL 589251, at *6 (M.D.

  Fla. Feb. 14, 2017) (finding lack of commonality on FCCPA claim).

         Although Plaintiffs recite a list of common questions, their misrepresentation theory

  requires a highly fact-intensive and individualized analysis of the conversations that many

  different NSL representatives had with hundreds of thousands of borrowers over the course of

                                                  15
Case 8:17-cv-02503-SCB-JSS   Document
        Case 1:18-cv-09031-DLC        145 58-1
                                Document   FiledFiled
                                                 04/26/19  PagePage
                                                      07/30/19  16 of16
                                                                      19ofPageID
                                                                           19    9378



  more than ten years. As NSL explains, this would require a thorough examination of call

  recordings, account servicing notes and testimony in order to determine: (1) the subject of a

  given communication (i.e., about PSLF or not); (2) if the conversation was about PSLF, what

  was the content; (3) based on that content, could anything be construed as a misrepresentation

  that the borrower’s loans qualified for PSLF; (4) whether there were any other communications

  with the borrower about PSLF that would negate any purported reliance on the alleged

  misrepresentation; and (5) whether the borrower was harmed by the supposed misrepresentation.

  Then, an additional set of highly individualized questions would be raised as to whether a

  borrower was, in fact, both eligible for PSLF and had fulfilled the program requirements over a

  span of ten years. Given these circumstances, Plaintiffs cannot make the requisite showing of

  commonality and typicality under Rules 23(a)(2) and 23(a)(3).

                                           4. Predominance

         The Eleventh Circuit has held that “[c]ommon issues of fact and law predominate if they

  ‘ha[ve] a direct impact on every class member’s effort to establish liability and on every class

  member’s entitlement to injunctive and monetary relief.’” Klay v. Humana, Inc., 382 F.3d 1241,

  1255 (11th Cir. 2004). Common issues do not predominate over individual questions “if, ‘as a

  practical matter, the resolution of . . . [an] overarching common issue breaks down into an

  unmanageable variety of individual legal and factual issues.’” Cooper v. S. Co., 390 F.3d 695,

  722 (11th Cir. 2004). Plaintiffs admit that courts typically decline to certify cases like this—i.e.,

  involving oral misrepresentations. (Doc. 128, p. 22). The factual circumstances of the Named

  Plaintiffs themselves plainly demonstrate that individual questions will predominate in this

  lawsuit. The Named Plaintiffs do not allege that NSL conveyed the “same message” to each of

  them. Plaintiff Daniel’s claim is based on one conversation that supposedly took place nearly

                                                   16
Case 8:17-cv-02503-SCB-JSS   Document
        Case 1:18-cv-09031-DLC        145 58-1
                                Document   FiledFiled
                                                 04/26/19  PagePage
                                                      07/30/19  17 of17
                                                                      19ofPageID
                                                                           19    9379



  eight years ago, and he admits that NSL never told him that he was enrolled in the PSLF

  program, that he was on track for it or that he had the correct types of loans to qualify (and

  NSL’s account notes contradict his recollection of a misrepresentation anyway). Daniel also did

  not make the payments required under the program. Plaintiff Cottrill’s claim is also based on a

  single conversation, from 2010, and although he conducted internet searches about eligibility

  and Direct Loan consolidation, he never followed up (and NSL’s account notes also contradict

  his recollection of a misrepresentation). With respect to Plaintiff Padgett, she knew that she had

  to consolidate her loans in order to be eligible for the PSLF program, but she delayed taking the

  necessary action. Finally, as to Plaintiff Lai, NSL’s call recordings show that NSL provided her

  with accurate information.

           As NSL points out, Plaintiffs also overlook the individualized inquiries that will be

  necessary to determine whether the applicable statute of limitations has run for their various

  claims.2 Furthermore, with respect to Plaintiffs’ unjust enrichment claim, the Eleventh Circuit

  has found that such claims are not suitable for class certification, holding that “common

  questions will rarely, if ever, predominate in an unjust enrichment claim.” Vega, 564 F.3d at



           2
               See Amato v. City of Miami Beach, 208 So. 3d 235, 238 (Fla. Dist. Ct. App. 2016) (4-year SOL for
  breach of fiduciary duty); Fla. Stat. Ann. § 95.11(3)(a) (4-year SOL for negligence); Beltran v. Vincent P. Miraglia,
  M.D., P.A., 125 So. 3d 855, 859 (Fla. Dist. Ct. App. 2013) (4-year SOL for unjust enrichment); Fla. Stat. Ann. §
  95.11(3)(k) (4-year SOL for breach of implied contract); Fla. Stat. Ann. § 559.77(4) (2-year SOL for FCCPA
  claims); Colo. Rev. Stat. Ann. § 6-1-115 (3-year SOL for CCPA claims). Plaintiffs allege NSL’s misrepresentations
  took place over a period of twelve years. The SOLs for the various claims, however, would have accrued, at the
  very least, when the borrowers learned the alleged representations were false, i.e. through self-education, media
  coverage, friends, coworkers, financial advisors, etc. See, e.g. Jones v. Childers, 18 F.3d 899, 906 (11th Cir. 1994)
  (“Florida courts . . . have broadly adopted the discovery principle, holding in a variety of legal contexts that the
  statute of limitations begins to run when a person has been put on notice of his right to a cause of action”). Thus, in
  order to determine whether the SOL has run for each class member, the fact finder would have to determine: (1)
  whether there was a misrepresentation; (2) when the misrepresentation occurred, (3) the nature of the
  misrepresentation, (4) whether the borrower later learned the representation was false, and, if so, (4) when the
  borrower learned the representation was false.

                                                            17
Case 8:17-cv-02503-SCB-JSS   Document
        Case 1:18-cv-09031-DLC        145 58-1
                                Document   FiledFiled
                                                 04/26/19  PagePage
                                                      07/30/19  18 of18
                                                                      19ofPageID
                                                                           19    9380



  1274. Plaintiffs cite two decisions to the contrary, but they are distinguishable from the instant

  case inasmuch as the defendants’ conduct in both of those cases was the same with respect to all

  plaintiffs. More specifically, in James D. Hinson Elec. Contr. Co. v. BellSouth Telecomms., Inc.,

  275 F.R.D. 638, 647 (M.D. Fla. March 28, 2011), defendants allegedly charged all members of

  the putative class more than was allowed as a matter of law for repairs. And, in County of

  Monroe v. Priceline.com, Inc., 265 F.R.D. 659, 663 (S.D. Fla. March 15, 2010), defendants

  allegedly failed to remit certain taxes to all members of the putative class. In light of the

  foregoing, the Court finds that Plaintiffs fail to meet their burden in demonstrating predominance

  under Rule 23(b)(3)

                                             5. Superiority.

         The Court must consider alternative methods of adjudicat[ing] the dispute in determining

  superiortiy. Grillasca, 2007 WL 2121726, at *18 (citation omitted). “[T]he less common the

  issues, the less desirable a class action will be as a vehicle for resolving them.” Sacred Heart

  Health Sys., Inc. v. Humana Military Healthcare Servs., Inc., 601 F.3d 1159, 1184 (11th Cir.

  2010). The Court cannot agree with Plaintiffs’ contention that a class action is superior to

  separate actions for each member of the putative class. Individualized issues predominate in

  Plaintiffs’ claims, rendering a class action unmanageable. Where, as here, “[p]laintiffs’

  allegations are predicated on claims of fraud, individual showings of proof are appropriate,”

  meaning that “individual actions are a superior vehicle for recovery.” Bacon v. Stiefel Labs,

  Inc., 275 F.R.D. 681, 699 (S.D. Fla. July 21, 2011). For these reasons, Plaintiffs fail to meet

  their burden in demonstrating superiority under Rule 23(b)(3).




                                                   18
Case 8:17-cv-02503-SCB-JSS   Document
        Case 1:18-cv-09031-DLC        145 58-1
                                Document   FiledFiled
                                                 04/26/19  PagePage
                                                      07/30/19  19 of19
                                                                      19ofPageID
                                                                           19    9381



        ACCORDINGLY, it is ORDERED AND ADJUDGED:

        Plaintiffs Edwing D. Daniel, William Cottrill, Brooke Padgett and Elaine Lareina Lai’s

  Amended Motion for Class Certification (Doc. 128) is DENIED.

        DONE AND ORDERED at Tampa, Florida, this 26th day of April, 2019




  Copies provided to:
  All Parties
  Counsel of Record




                                               19
